             Case 1:19-cv-05481-LAP Document 1 Filed 06/12/19 Page 1 of 8



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------×
 RANDY DULNY,

                           Plaintiff,                                        19 CV 5481

             v.
                                                                             COMPLAINT
 THE RABBI HASKEL LOOKSTEIN SCHOOL a/k/a THE
 RAMAZ SCHOOL,

                            Defendant.
 ------------------------------------------------------------------------×

        Plaintiff Randy Dulny, by his counsel, The Harman Firm, LLP, alleges for his Complaint

against Defendant The Rabbi Haskel Lookstein School a/k/a The Ramaz school (“Ramaz”) as

follows:

                                     PRELIMINARY STATEMENT

        1.        In 1980, Ramaz hired Mr. Dulny as a Physical Education Teacher, Athletic

Director, and Coach. In 1983, Rabbi Haskel Lookstein offered Mr. Dulny tenure in exchange for

his continued employment, with both parties understanding that tenure meant Mr. Dulny could

not be fired without cause. In 2019—almost four decades later—Rabbi Shlomo Stochel, the

Head of the Upper School and Mr. Dulny’s supervisor for the past few years, informed Mr.

Dulny that Ramaz was not going to renew his contract, thereby terminating his employment

effective August 31, 2019. Ramaz falsely accused Mr. Dulny of various transgressions, such as

refusing to participate in tournaments, and forging a fake parking permit. Ramaz never

confronted Mr. Dulny about these allegations, and Rabbi Stochel’s only explanation for

terminating Mr. Dulny’s employment was that Ramaz needed “somebody with more energy”—a

thinly veiled comment about Mr. Dulny’s age (64).




                                                        1
            Case 1:19-cv-05481-LAP Document 1 Filed 06/12/19 Page 2 of 8



       2.      Plaintiff seeks damages and costs against Defendant for discriminating against

him based on his age (64) by not renewing his contract and terminating his employment, in

violation of the New York City Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code §§ 8-

101 et seq.

       3.      Plaintiff also seeks damages and costs against Defendant for breaching its

contract by terminating his employment despite his tenured position, in violation of New York

common Law.

         JURISDICTION, VENUE, AND ADMINISTRATIVE PREREQUISITES

       4.      Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over

Plaintiff’s NYCHRL and New York common Law claims, as these claims are so related to the

claims within such original jurisdiction that they form part of the same case or controversy.

       5.      Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over Plaintiff’s claims,

as the matter in controversy exceeds $75,000 and is between citizens of different states:

               a. Plaintiff is a citizen of the State of New Jersey, as Mr. Dulny is domiciled in

                   the State of New Jersey.

               b. Upon information and belief, Defendant is a citizen of the State of New York,

                   as it is a corporation organized under the laws of the State of New York, and

                   a citizen of the State of New York, as its headquarters are located in the State

                   of New York.

       6.      Pursuant to 28 U.S.C. § 1391(b), venue is proper in the United States District

Court for the Southern District of New York, as a substantial part of the events giving rise to

these claims occurred within this District.




                                                 2
            Case 1:19-cv-05481-LAP Document 1 Filed 06/12/19 Page 3 of 8




                                         TRIAL BY JURY

       7.      Plaintiff respectfully requests a trial before a jury.


                                             PARTIES

       8.      Plaintiff, at all times relevant hereto, was and is a resident of Essex County in the

State of New Jersey.

       9.      Upon information and belief, at all times relevant hereto, Defendant was and is an

organization organized under the laws of the State of New York with its principal office located

at 114 East 85th Street, New York, New York 10028.

                                    STATEMENT OF FACTS
I.     Age Claim

       10.     On September 1, 1980, Ramaz hired Mr. Dulny at its 60 East 78th Street, New

York, New York 10021 location (the “Upper School”) as a Physical Education Teacher, Athletic

Director, and Coach.

       11.     Ramaz tasked Mr. Dulny with teaching physical education classes, hiring

coaches, coordinating bus schedules, buying uniforms, scheduling athletic events, managing all

athletic teams, and coaching athletic teams—responsibilities that grew as the number of teams at

Ramaz increased.

       12.     In 2019—almost four decades later—Mr. Dulny continued to be the Athletic

Director, the Coach of two school teams, a Physical Education Teacher, and the Head of the

Physical Education Department.

       13.     On January 22, 2019, Rabbi Shlomo Stochel, the Head of the Upper School and

Mr. Dulny’s supervisor for the past few years, informed Mr. Dulny that Ramaz was not going to

renew his contract, thereby terminating his employment effective August 31, 2019.

                                                  3
            Case 1:19-cv-05481-LAP Document 1 Filed 06/12/19 Page 4 of 8



       14.     Rabbi Stochel’s only explanation for terminating Mr. Dulny’s employment was

that Ramaz needed “somebody with more energy”—a thinly veiled comment about Mr. Dulny’s

age (64).

       15.     Lacking energy could not be a worse description of Mr. Dulny.

       16.     Mr. Dulny arrived to work early every day and continues to do so by getting there

no later than 7:00am to work with those students who want extra practice before prayers start at

8:00 am and classes start at 8:50am; physically participated in daily lessons and team activities;

and was constantly adding new responsibilities to his workload, such as teaching extra physical

education classes.

       17.     Mr. Dulny left work and continues to leave work either when classes end at

4:45pm or when team practices or games ended, often 2 times a week between 8:00pm and

10:30pm.

       18.     In fact, Mr. Dulny saved two students lives in the gym by using CPR (both went

on to later have heart transplants).

       19.     In sum, Mr. Dulny showed no signs of lacking energy.

       20.     Throughout his employment with Ramaz, Mr. Dulny was a dedicated employee

who consistently fulfilled his job responsibilities and never received any negative evaluations,

performance reviews, verbal or written warnings, write-ups, or anything of the like.

       21.     Indeed, Ms. Ruth Gartenberg from the Human Resources department, who was

present at this meeting with Rabbi Stochel, was so visibly shocked when she heard that they

wanted someone who had “more energy” than Mr. Dulny that her jaw dropped in surprise.




                                                 4
          Case 1:19-cv-05481-LAP Document 1 Filed 06/12/19 Page 5 of 8



       22.       Mr. Dulny also recently received a glowing letter of recommendation from his

colleague, Dr. Jay Stone, in which Dr. Stone highlights, among other positive things, Mr.

Dulny’s unwavering commitment and energy to his job, the students, and the school.

       23.       In reality, the decision to terminate Mr. Dulny was based solely on his age.

       24.       Further, Ramaz has a pattern and practice of terminating its older employees.

       25.       For example, between 2013 and 2018, Ramaz terminated Dr. Joan Warshall, a

Language Teacher in her 60s; Ms. Linda Malamy, a Secretary in her 60s, replacing her with a

young individual in their 30s; Ms. Caroll Goldberg, a Music Teacher in her 50s, replacing her

with two younger teachers in their 30s or 40s; and Ms. Ellen Rosen, an Art Teacher and

Department Head in her 60s, replacing her with a teacher in the art department in their 40s.

       26.       Ramaz terminated Mr. Dulny—at age 64—as it had these aforementioned

employees, for its discriminatory animus towards older employees.

II.    Breach of Contract

       27.       In 1983, Rabbi Haskel Lookstein offered Mr. Dulny tenure in exchange for his

continued employment.

       28.       Both parties understood that tenure meant that Mr. Dulny could not be fired

without cause.

       29.       Mr. Dulny continued to work for Ramaz and included a reference to this tenure

agreement in each subsequent renewal of his contract that stated, “I am signing this contract

while noting that nothing contained within revokes the tenure granted to me upon the start of my

fourth year of employment at Ramaz.”

       30.       Not once did anyone from Ramaz dispute this tenure clause and they accepted his

signed contract.



                                                  5
          Case 1:19-cv-05481-LAP Document 1 Filed 06/12/19 Page 6 of 8



       31.     As such, Ramaz breached their agreement by terminating him without cause.

                                  CAUSES OF ACTION
                               FIRST CAUSE OF ACTION
                       Wrongful Termination in Violation of NYCHRL

       32.     Plaintiff hereby realleges and incorporates each and every allegation contained in

paragraphs 1 through 31 with the same force as though separately alleged herein.

       33.     The NYCHRL prohibits an employer from discriminating against an employee in

compensation or in terms, conditions, and privileges of employment on the basis of age.

       34.     Defendant violated the NYCHRL when it terminated Plaintiff’s employment

based on his age.

       35.     As a direct and proximate consequence of Defendant’s age discrimination,

Plaintiff has suffered, and continues to suffer, substantial damages, including, but not limited to,

emotional distress and suffering, all in amounts to be determined at trial.

       36.     Defendant’s discriminatory treatment of Plaintiff involved a conscious disregard

of Plaintiff’s rights or conduct so reckless as to amount to such disregard. Accordingly, Plaintiff

is entitled to an award of punitive damages against Defendant.


                              SECOND CAUSE OF ACTION
                 Breach of Contract in Violation of New York Common Law

       37.     Plaintiff hereby realleges and incorporates each and every allegation contained in

paragraphs 1 through 36 with the same force as though separately alleged herein.

       38.     Plaintiff and Defendant entered into a contract which contained provisions

prohibiting termination of Plaintiff’s tenured employment without cause.

       39.     Defendant breached its contract with Plaintiff by terminating his tenured

employment without cause, resulting in Plaintiff’s loss of employment.



                                                  6
           Case 1:19-cv-05481-LAP Document 1 Filed 06/12/19 Page 7 of 8



        40.     By reason of its breach of contract, Defendant is liable to Plaintiff for an amount

to be determined at trial, plus interest.




                                                  7
        Case 1:19-cv-05481-LAP Document 1 Filed 06/12/19 Page 8 of 8



                                  REQUEST FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the following relief:

         A. For the first cause of action, compensatory damages, punitive damages, attorneys’

             fees and costs, and any other damages to be determined at trial;

         B. For the second cause of action, economic loss, and any other damages to be

             determined at trial, plus interest; and

         C. For such other and further relief as the Court deems just and proper.


Dated: New York, New York
       June 12, 2019


                                            By:        /s Edgar M. Rivera          _________
                                                       Edgar M. Rivera [ER-1378]
                                                       Walker G. Harman, Jr. [WH-8044]
                                                       THE HARMAN FIRM, LLP
                                                       381 Park Avenue South, Suite 1220
                                                       New York, NY 10016
                                                       T: (212) 425-2600
                                                       E: erivera@theharmanfirm.com
                                                       E: wharman@theharmanfirm.com

                                                       Attorneys for Plaintiff




                                                8
